DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim(s) 1-2, 4-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawahara et al. US 9299830.
Re claim 1, Kawahara teaches a semiconductor device (fig1), comprising: 
a substrate (102, fig2A, col2 line 54) having a top surface (140, fig2A, col3 line 55-60) and a bottom surface (surface of 102 in contact with 106, fig2A) located opposite from the top surface, the substrate having a semiconductor material (108, fig1, col2 line 45-55) between the top surface and the bottom surface; 
a shield (122, 124, fig1, col4 line 1-10) in a trench (110, fig1, col2 line 56) in the substrate, the trench extending from the top surface, the shield being electrically conductive (122 and 124 as polysilicon, col3 line 1-5), wherein the semiconductor material extends to the trench (fig1), wherein the shield is separated from the semiconductor material by a shield liner (148, 150 as silicon oxide, fig2B, col4 line 45-55) in the trench, the shield liner being electrically non-conductive; 
a metal oxide semiconductor (MOS) transistor (104, fig1, col2 line 50), the MOS transistor including: 
a gate (120, fig1, col6 line 32) in the trench, the shield (122, 124, fig1, col4 line 1-10) extending under the gate, wherein the gate is electrically isolated from the shield (silicon dioxide 128 formed between 124 and 120, fig1, col3 line 37); and 
gate dielectric layer (118, fig1, col6 line 11) in the trench, the gate dielectric layer separating the gate from the semiconductor material; and 
a shield isolation layer (128/126, fig1, col3 line 36) which separates the gate (120, fig1, col6 line 32) from an angled surface of a contact portion of the shield (122 and 124 under 142, fig1, col4 line 1-10), the angled surface extending toward the top surface of the substrate, the shield isolation layer being electrically non- conductive (126/128 as silicon dioxide, fig1, col3 line 35-40), wherein the shield isolation layer does not extend the length of the trench (fig1).
Re claim 2, Kawahara teaches the semiconductor device of claim 1, wherein the shield isolation layer includes silicon dioxide (126/128 as silicon dioxide, fig1, col3 line 35-40).
Re claim 4, Kawahara teaches the semiconductor device of claim 1, wherein the shield includes polycrystalline silicon (122 and 124 as polysilicon, col3 line 1-5).
Re claim 5, Kawahara teaches the semiconductor device of claim 1, wherein the gate includes polycrystalline silicon (120, fig1, col3 line 5).
Re claim 6, Kawahara teaches the semiconductor device of claim 1, wherein the shield isolation layer extends onto the top surface of the substrate (128/126, fig1, col3 line 36).
Re claim 7, Kawahara teaches the semiconductor device of claim 1, wherein the shield isolation layer extends into a groove between the contact portion of the shield and the semiconductor material (128/126 formed between 142 and part of 108 in contact with 106, fig1, col3 line 36).
Re claim 8, Kawahara teaches a semiconductor device (fig1), comprising: 
a trench (110, fig1, col2 line 56) in a semiconductor material (108, fig1, col2 line 45-55) of a substrate (102, fig2A, col2 line 45-50); 
a shield liner (148, 150, fig2B, col4 line 45-55) in the trench; 
a shield (122, 124, fig1, col4 line 1-10) in the trench on the shield liner, the shield being electrically conductive (122 and 124 as polysilicon, col3 line 1-5) and having a recessed portion adjacent a contact portion of the shield (recessed part of 124 holding 120 and recessed part of 122 holding 124/120, fig1); 
a shield isolation layer  (126, fig1, col3 line 36) on the shield, the shield isolation layer covering a first portion of the recessed portion and the contact portion of the shield (126 cover top surface of recess in 122, fig1), the shield isolation layer not covering a second portion of the recessed portion (top surface of 124 not covered by 126/128, fig1); 
a gate dielectric layer (118/128, fig1, col6 line 11) in the trench over the shield; and 
a gate  (120, fig1, col6 line 32) in the trench, the gate contacting the gate dielectric layer, the gate being separated from the contact portion of the shield by the shield isolation layer (126 formed between  120 and 142, fig1).
Re claim 9, Kawahara teaches the semiconductor device of claim 8, wherein the gate dielectric (118/128, fig1, col6 line 10-15) contacts the shield in the second portion (118/128 contact top surface of 124, fig1) of the recessed portion and the gate contacts the gate dielectric layer including over the second portion of the recessed portion of the shield (120 cover both recess in 124 and 122, fig1).
Re claim 10, Kawahara teaches the semiconductor device of claim 8, wherein the first portion extends a lateral distance adjacent the contact portion (fig1).
Re claim 11, Kawahara does not explicitly show the semiconductor device of claim 10, wherein the lateral distance is 1 micron to 5 microns.
Kawahara teaches trench 110 of 13-17 microns deep and ~3 microns wide with drift region of 0.5-3 microns wide (col3 line 45-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the lateral distance of the first portion to achieve a desired operation voltage (col3 line 45-55).
Re claim 12, Kawahara teaches a semiconductor device (fig1), comprising: 
a trench (110, fig1, col2 line 56) in a semiconductor material (108, fig1, col2 line 45-55) of a substrate (102, fig2A, col2 line 45-50); 
a shield (122, 124, fig1, col4 line 1-10) in the trench, the shield having a recessed portion adjacent a contact portion of the shield (recessed part of 124/122, fig1); 
a shield isolation layer (128, fig1, col3 line 36) on the shield, the shield isolation layer over a sub- portion of the recessed portion (fig1), wherein the shield isolation layer covers a sidewall of the contact portion and does not extend the length of the recessed portion of the shield (128, fig1); 
a gate dielectric layer (118, fig1, col6 line 11) in the trench; and 
a gate (120, fig1, col6 line 32) in the trench, the gate contacting the gate dielectric layer, the gate being separated from the contact portion of the shield by the shield isolation layer (120 separated from 142 by 128, fig1).
Re claim 13, Kawahara teaches the semiconductor device of claim 12, wherein the shield isolation layer includes silicon dioxide (128 as silicon dioxide, fig1, col3 line 35-40).
Re claim 15, Kawahara teaches the semiconductor device of claim 12, wherein the shield includes polycrystalline silicon (122 and 124 as polysilicon, col3 line 1-5).
Re claim 16, Kawahara teaches the semiconductor device of claim 12, wherein the gate includes polycrystalline silicon (120, fig1, col3 line 5).
Re claim 17, Kawahara teaches the semiconductor device of claim 12, wherein the shield isolation layer extends onto the top surface of the substrate (fig1).
Re claim 18, Kawahara teaches the semiconductor device of claim 12, wherein the shield isolation layer extends into a groove between the contact portion of the shield and the semiconductor material (128 formed between 142 and part of 102 in contact with 106, fig1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. US 9299830 in view of Haverkamp et al. US 2011/0236594.
Re claim 3, Kawahara teaches the semiconductor device of claim 1, wherein the shield liner includes a first liner (112, fig1, col2 line 60) contacting the semiconductor material of the substrate, and a second liner (126/128, fig1, col3 line 35-40) contacting the shield, the first liner having a stoichiometric composition of silicon dioxide (SiO2) (112, fig1, col3 line 5-10), wherein the second liner includes silicon dioxide (126/128 as silicon dioxide, fig1, col3 line 35-40), and has a higher etch rate, in aqueous buffered hydrofluoric acid, in the same aqueous buffered hydrofluoric acid, than the first liner (selectivity of HF etching is high with respect to thermal oxide and PECVD oxide).
Kawahara does not explicitly show the etch rate of the second liner is at least twice  of the first liner in the same aqueous buffered hydrofluoric acid.
Haverkamp teaches PECVD SiO2 deposited at high rate has an etch rate twice of thermal oxide (table 2, [85]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kawahara and Haverkamp to deposit the PECVD SiO2 at  6.1A/S to form an ultra-smooth layer with reduce process time (Haverkamp, [85]).
Re claim 14, Kawahara teaches the semiconductor device of claim 12, further comprising a shield liner (148, 150, fig2B, col4 line 45-55) between the shield (122, 124, fig1, col4 line 1-10)  and the semiconductor material (108, fig1, col2 line 45-55), the shield liner includes a first liner (148, fig2B, col4 line 45-55) contacting the semiconductor material of the substrate, and a second liner (150, fig2B, col4 line 45-55) contacting the shield, the first liner having a stoichiometric composition of silicon dioxide (SiO2) (148 as silicon oxide, col4 line 45-55), wherein the second liner includes silicon dioxide (150 as silicon oxide, col4 line 45-55), and has a higher etch rate, in aqueous buffered hydrofluoric acid, in the same aqueous buffered hydrofluoric acid, than the first liner (selectivity of HF etching is high with respect to thermal oxide and PECVD oxide).
Kawahara does not explicitly show the etch rate of the second liner is at least twice  of the first liner in the same aqueous buffered hydrofluoric acid.
Haverkamp teaches PECVD SiO2 deposited at high rate has an etch rate twice of thermal oxide (table 2, [85]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kawahara and Haverkamp to deposit the PECVD SiO2 at  6.1A/S to form an ultra-smooth layer with reduce process time (Haverkamp, [85]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812